DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the substantially symmetric U-shape shoulder chamber (claim 2) and the side chamber of annular configuration (claim 13) must be shown or the feature(s) canceled from the claim(s).  The annular configuration as described is not solely from the side chamber but also from the shoulder portion (see Fig. 3).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base thereof" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation an angle of 50 degrees to 130 degrees, and the claim also recites preferably 70 degrees to 110 degrees which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation spacing of 50 mm to 300 mm, and the claim also recites preferably 150 mm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation 0 mm to 190 mm, and the claim also recites preferably 160 mm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 5 - 10, 13 – 16, and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. U.S. 2019/0161052 (“Steiner”) in view of Kwon et al. U.S. 2019/0054890 (“Kwon”).  Steiner discloses a restraint device (abstract), in particular for a motor vehicle (abstract), for reducing an abrupt sideward movement and/or forward movement of an occupant (abstract) in the case of an impact (paragraph [0003]) with an airbag (gas bag) which is inflatable by means of a gas generator (abstract) when an accident situation [0003] occurs, wherein
- the airbag is arranged by means of at least one fastening element at an associated vehicle seat [0012] fastening point on a side of a side rest of a vehicle seat [0016] facing a vehicle interior [0016], 
- the restraint device comprises at least one anchoring strap, the one end thereof being fastened at an airbag fastening point ([0016], 4) to the airbag, 
- the airbag has at least one side chamber and one shoulder chamber which are connected together, wherein in the inflated state of the airbag the side chamber and the shoulder chamber form different main extension planes which run at an angle (fig. 2 - 3) to one another, and 
- the airbag fastening point is configured on the shoulder chamber so that the anchoring strap is fastened at one end to the shoulder chamber, 
- wherein the shoulder chamber comprises two regions which transition into one another and which together form a reverse U-shape [0044], the base thereof in the inflated state of the shoulder chamber forming the upper end thereof, 
- wherein the one region is connected to the side chamber and the other region is folded back onto the side chamber, 

In reference to claims 2, 5 - 10, 13 – 16, and 18 - 20, Steiner in view of Kwon further discloses the two regions of the shoulder chamber which together form a reverse U-shape [0031] are arranged substantially symmetrically to one another, wherein the plane of symmetry between the two regions forms a main extension plane of the shoulder chamber (15); wherein the side chamber forms a main extension plane [0043] which extends substantially in the vehicle longitudinal direction and the vehicle vertical direction; wherein the shoulder chamber forms a main extension plane [0043] which extends substantially in the vehicle longitudinal direction and obliquely to the vehicle vertical direction and at the same time extends in the direction of the shoulder of an occupant (2) seated in the vehicle seat; wherein in the inflated state of the airbag the main extension planes of the side chamber and the shoulder chamber adopt an angle of 50 degrees to 130 degrees (fig. 3) to one another; wherein the side chamber and the shoulder chamber transition into one another by means of a bent-back region (14), wherein the main extension planes intersect in the bent-back region; wherein the anchoring strap is fastened at its other end to the vehicle seat in the vicinity of the neck support, so that the shoulder chamber is positioned in the vicinity of the neck support by means of the anchoring strap (as modified by Kwon); wherein the anchoring strap is arranged centrally at a central anchoring point (near 400) on the airbag side on the seat frame; wherein the side chamber is of annular configuration (fig. 1), wherein the ring which is formed defines a main extension plane of the side chamber [0043]; wherein a spatial .

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Kwon as applied to claim 1 above, and further in view of T. Hill, U.S. 5,730,464 (“Hill”).  Steiner as modified discloses the region of the shoulder chamber folded back onto the side chamber but does not have it connected to the side chamber by means of a sail-like portion.  Hill teaches a sail connected from the shoulder chamber onto the side chamber.  One of ordinary skill in the art at the time the invention was filed would find modifying Steiner in view of Kwon such that it comprised the sail in view of the teachings of Hill obvious so as to have the occupant engage the middle portion when the sail is pulling the shoulder portion 50 downward and laterally inboard towards the head portion of the occupant, and thus reducing the need for supportive vehicle structure or reaction surfaces for the upper shoulder .  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Schneider as applied to claim 1 above, and further in view of Schneider et al. U.S. 10,583,799, previously published as 2019/0337478 (“Schneider”).  Steiner as modified discloses the region of the shoulder chamber folded back onto the side chamber but does not have it connected to the side chamber by means of a sail-like portion.  Schneider teaches a sail (150, 250) connected from the upper chamber onto the lower chamber. Schneider further teaches the sail portion as triangular (fig. 1 – 12).  One of ordinary skill in the art at the time the invention was filed would find modifying Stein such that it comprised the sail in view of the teachings of Schneider obvious so as to tether the fold between the upper chamber and lower chamber and control the shape during deployment, which does not require additional support from a vehicle structure, allowing the overall volume of the inflatable airbag cushion to be smaller, and therefore reducing the size necessary for an inflator [0042].

Claim 1, 2, 5 – 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. U.S. 2019/0161052 (“Steiner”) in view of Cheung et al. U.S. 5,636,862 (“Cheung”).  Steiner discloses a restraint device (abstract), in particular for a motor vehicle (abstract), for reducing an abrupt sideward movement and/or forward movement of an occupant (abstract) in the case of an impact (paragraph [0003]) with an airbag (gas bag) which is inflatable by means of a gas generator (abstract) when an accident situation [0003] occurs, wherein
- the airbag is arranged by means of at least one fastening element at an associated vehicle seat [0012] fastening point on a side of a side rest of a vehicle seat [0016] facing a vehicle interior [0016], 

- the airbag has at least one side chamber and one shoulder chamber which are connected together, wherein in the inflated state of the airbag the side chamber and the shoulder chamber form different main extension planes which run at an angle (fig. 2 - 3) to one another, and 
- the airbag fastening point is configured on the shoulder chamber so that the anchoring strap is fastened at one end to the shoulder chamber, 
- wherein the shoulder chamber comprises two regions which transition into one another and which together form a reverse U-shape [0044], the base thereof in the inflated state of the shoulder chamber forming the upper end thereof, 
- wherein the one region is connected to the side chamber and the other region is folded back onto the side chamber, 
- and wherein the other region which is folded back onto the side chamber faces the occupant.  Steiner is silent to where the other end of the anchoring strap is fastened.  Cheung teaches an end of an anchoring strap (abstract) is fastened at an anchoring point to a vehicle seat (abstract, 74).  One of ordinary skill in the art at the time the invention was filed would find modifying Steiner such that it comprised the end of the anchoring at a vehicle seat in view of the teachings of Cheung obvious so as to provide lateral support to the airbag (abstract) and attaching it to the seat for restraining longitudinal movement of the tether (column 3, line 60).
	In reference to claims 5 – 16 and 18, Steiner in view of Cheung further discloses the two regions of the shoulder chamber which together form a reverse U-shape [0031] are arranged substantially symmetrically to one another, wherein the plane of symmetry between the two regions forms a main extension plane of the shoulder chamber (15); wherein the side chamber forms a main extension plane [0043] which extends substantially in the vehicle longitudinal direction and the vehicle vertical direction; .  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Kwon as applied to claim 1 above, and further in view of Y. Fujiwara, U.S. 2016/0107604 (“Fujiwara”).  Steiner as modified does not disclose the vertical spacing of an airbag beyond the seat frame.  Fujiwara teaches figure that shows a schematic of the dimensions of an airbag, particularly the protrusion amount at 30 mm, would equate the vertical spacing of the airbag beyond the seat frame to be between 50 mm and 300 mm.  While the figure is a schematic, one of ordinary skill in the art would often use the drawings in order to make an invention.  Therefore, One of ordinary skill in the art at the time the invention was made would find modifying Steiner in view of Kwon such that it comprised a vertical spacing of the airbag beyond the seat frame obvious so as to provide the enough support at the neck and head where a typical seat back ends around the shoulders of an occupant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616